Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Information Disclosure Statement
The information disclosure statement (IDS) submitted on [11/4/19, 12/2/19] was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Examiner’s Amendment
	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. (See MPEP § 1302.04)
Authorization for this examiner’s amendment was given in a telephone interview with Mr. Noah Flaks on 12/7/20.
The claims have been amended as follows:

1. (Currently Amended) 	A method performed in a first infrastructure equipment for a handover of a wireless communications device from the first infrastructure equipment as a source to a second infrastructure equipment as a target, the method comprising:

determining that the wireless communications device should handover from the first infrastructure equipment to the second infrastructure equipment,
determining that the second infrastructure equipment does not support the mapping of the plurality of packet bearers to the data radio bearer, [[and]]
providing an indication of a mapping of the plurality of packet bearers for the second infrastructure equipment after handover to one of a core network equipment and the second infrastructure equipment for configuration of at least one of the radio bearer and the plurality of packet bearers at the second infrastructure equipment after the handover, and 
receiving, from the core network equipment, an indication of a mapping of the plurality of packet bearers to one or more packet bearers for the second infrastructure equipment after handover, 
wherein the providing the indication of the mapping includes providing an indication of the mapping from the plurality of packet bearers to the one or more packet bearers for the second infrastructure equipment after handover.

2. (Currently Amended)	[[A]] The method as claimed in Claim 1, wherein the providing an indication of a mapping of the plurality of packet bearers for the second infrastructure equipment after handover includes providing an indication of the mapping between the plurality of packet bearers and the data radio bearer for the wireless communications device maintained by the first infrastructure device.

3. (Canceled).	

4. (Currently Amended)	[[A]] The method as claimed in Claim 1, wherein the providing the indication of the required mapping of the plurality of packet bearers to a corresponding plurality of data radio bearers for the second infrastructure equipment after handover includes
generating a signalling message for transmission to the core network equipment to which the first infrastructure equipment is connected, the signalling message indicating that the second infrastructure equipment does not support the mapping of the plurality of packet bearers to the data radio bearer, and
sending the signalling message to the core network equipment in preparation for the handover.

5. (Currently Amended)	[[A]] The method as claimed in Claim 4, wherein the signalling message provides an indication of the mapping of a plurality of radio bearers to the plurality of packet bearers for configuring the second infrastructure equipment via an interface between the second infrastructure equipment and a second core network to which the second infrastructure equipment is connected.

6. (Currently Amended)	[[A]] The method as claimed in Claim 1, wherein the providing the indication of the mapping of the plurality of packet bearers for the second infrastructure equipment after handover includes

transmitting the transparent container to the second infrastructure equipment.

7. (Currently Amended)	[[A]] The method as claimed in Claim 4, wherein the transparent container is transmitted to the second infrastructure equipment from the first infrastructure equipment via an interface between the first infrastructure equipment and the second infrastructure equipment.

8. (Currently Amended)	A method performed in a first infrastructure equipment not supporting a mapping of a plurality of packet bearers to a data radio bearer for a handover of a wireless communications device from a second infrastructure equipment as a source to the first infrastructure equipment as a target, the method comprising:
receiving a request for the handover of the wireless communication device,
receiving an indication of a mapping of a plurality of packet bearers for configuration of at least one of a radio bearer and a plurality of packet bearers after the handover,
configuring a radio bearer for the wireless communications device based on the indication of the mapping of the plurality of packet bearers, 
generating a message indicating the configuration of the reserved radio bearer for transmission to the wireless communication device, 
receiving an indication of a mapping of the plurality of packet bearers to one or more packet bearers for the first infrastructure equipment after handover, and
providing an indication of the mapping from the plurality of packet bearers to the one or more packet bearers for the first infrastructure equipment after handover.

9. (Currently Amended)	[[A]] The method of Claim 8, wherein the message indicating the configuration of the reserved radio bearer for transmission to the wireless communication device includes a mapping between the radio bearer and a packet bearer.

10. (Currently Amended)	[[A]] The method of Claim 8, wherein the message indicating the configuration of the reserved radio bearer for transmission to the wireless communication device includes a mapping between the radio bearer and at least one of the plurality of packet bearers.

11. (Currently Amended)	[[A]] The method of Claim 9, wherein the mapping between the radio bearer and at least one of the plurality of packet bearers is a mapping of all of the plurality of packet bearers to the radio bearer.

12. (Currently Amended)	[[A]] The method of Claim 8, wherein the indication of a mapping of a plurality of packet bearers for configuration of at least one of a radio bearer and a plurality of packet bearers after the handover is received in a transparent container generated by the second infrastructure equipment.

13. (Currently Amended)	[[A]] The method of Claim 12, further comprising:

responsive to the determination, configuring the radio bearer without regards to a configuration of a radio bearer by the second infrastructure equipment.

14. (Currently Amended)	An infrastructure equipment forming a radio network part of a wireless communications network, configured to transmit data to and/or receive data from a wireless communications device, and to transmit the data to or receive the data from a core network part of the wireless communications network, the infrastructure equipment comprising:
receiver circuitry configured to receive radio signals transmitted by the wireless communications device via a wireless access interface,
transmitter circuitry configured to transmit radio signals to the wireless communications device via the wireless access interface, and
controller circuitry configured to control the transmitter circuitry and the receiver circuitry to transmit data to or receive data from the wireless communications device and to transmit the data to or receive the data from the core network via an interface with the core network, wherein 
the controller circuitry is configured to 
	[[to]] maintain a mapping between a plurality of packet bearers and a data radio bearer for the wireless communications device, each of the plurality of packet bearers being configured to provide a specified quality of service,
	[[to]] determine that the wireless communications device should handover from the first infrastructure equipment to a second infrastructure equipment, and

the controller circuitry is configured in combination with the transmitter circuitry and the receiver circuitry to 
	transmit an indication of a mapping of the plurality of packet bearers for the second infrastructure equipment after handover to the core network equipment for configuration of at least one of the radio bearer and the plurality of packet bearers at the second infrastructure equipment after the handover, and
	receiving, from the core network equipment, an indication of a mapping of the plurality of packet bearers to one or more packet bearers for the second infrastructure equipment after handover, 
wherein the transmitted indication indicates a mapping from the plurality of packet bearers to the one or more packet bearers for the second infrastructure equipment after handover.

15. (Currently Amended)	An infrastructure equipment forming a radio network part of a wireless communications network, configured to transmit data to and/or receive data from a wireless communications device, and to transmit the data to or receive the data from a core network part of the wireless communications network, the infrastructure equipment comprising:
receiver circuitry configured to receive radio signals transmitted by the wireless communications device via a wireless access interface,
transmitter circuitry configured to transmit radio signals to the wireless communications device via the wireless access interface, and

the controller circuitry is configured in combination with the receiver circuitry and the transmitter circuitry to
	[[to]] receive a request for a handover of the wireless communication device,
	[[to]] receive an indication of a mapping of a plurality of packet bearers for configuration of at least one of a radio bearer and a plurality of packet bearers after the handover, 
	[[to]] configure a radio bearer for the wireless communications device based on the indication of the mapping of the plurality of packet bearers, [[and]]
	[[to]] generate a message indicating the configuration of the reserved radio bearer for transmission to the wireless communication device,
	receive an indication of a mapping of the plurality of packet bearers to one or more packet bearers for the first infrastructure equipment after handover, and
	provide an indication of the mapping from the plurality of packet bearers to the one or more packet bearers for the first infrastructure equipment after handover, and
wherein the infrastructure equipment does not support a mapping of a plurality of packet bearers to a data radio bearer.

16 – 37 (Canceled).


Allowable Subject Matter
The following is an examiner's statement of reasons for allowance:
Regarding independent claims 1, 8, 14-15, the prior art of record, specifically Keller; Ralf et al. (US 9521590 B2) A method performed in a first infrastructure equipment for a handover of a wireless communications device from the first infrastructure equipment as a source to a second infrastructure equipment as a target; (Col.4; 13-37);
However, none of the prior art cited alone or in combination provides the motivation to teach maintaining a mapping between a plurality of packet bearers and a data radio bearer for the wireless communications device, each of the plurality of packet bearers being configured to provide a specified quality of service, determining that the wireless communications device should handover from the first infrastructure equipment to the second infrastructure equipment, determining that the second infrastructure equipment does not support the mapping of the plurality of packet bearers to the data radio bearer, providing an indication of a mapping of the plurality of packet bearers for the second infrastructure equipment after handover to one of a core network equipment and the second infrastructure equipment for configuration of at least one of the radio bearer and the plurality of packet bearers at the second infrastructure equipment after the handover, and receiving, from the core network equipment, an indication of a mapping of the plurality of packet bearers to one or more packet bearers for the second infrastructure equipment after handover, wherein the providing the indication of the mapping includes providing an indication of the mapping from the plurality of packet bearers to the one or more packet bearers for the second infrastructure equipment after handover. 
dependent claims are depend on one of the above independent claims, therefore they are also patentable.
Claims 1-2, 4-15 are patentable.    
Conclusion
	The prior art made of record and not relied upon is considered relevant to applicant's specification: Hirschman, Brent, et al. "High-performance evolved packet core signaling and bearer processing on general-purpose processors." IEEE Network 29.3 (2015): 6-14. (Year: 2015) : Telecommunications service providers are exploring the use of standard high-volume servers to reduce total cost of ownership while at the same time increasing flexibility, service velocity, and scalability of network functions. This article characterizes performance of general-purpose processors - specifically x86 architecture processors - for signaling and bearer processing representative of a wireless carrier's call model for a Long Term Evolution Evolved Packet Core. A radio access network emulator was used to stimulate an Evolved Packet Core software stack running on an x86 server. The goal was to prove that standard high-volume servers can execute EPC functions per representative market call models, and that workloads can scale across bearer and control plane at line rate without acceleration technologies. A call model was developed to quantify the performance on Intel® Xeon® Processor based servers using an LTE traffic simulator and a commercial EPC software stack. The traffic models represent bidirectional real-world network traffic during different times of the day. The results were that the test EPC processed control and user plane traffic with 50,000 subscribers with a total payload of 10 Gb/s downlink + 4.8 Gb/s uplink traffic using five cores for the data plane and eight cores for the rest of the system; and the user plane throughput scaled in a single blade environment to 20 Gb/s per socket or 40 Gb/s for a dual socket blade.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARAD RAMPURIA whose telephone number is (571)272-7870 and e-mail address is sharad.rampuria@uspto.gov.  The examiner can normally be reached on 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Un Cho can be reached on 571-272-7919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHARAD RAMPURIA/
Primary Examiner
Art Unit 2413